Title: David Hosack to William Coleman, 17 August 1804
From: Hosack, David
To: Coleman, William



[New York] August 17th, 1804.
Dear Sir,

To comply with your request is a painful task; but I will repress my feelings while I endeavour to furnish you with an enumeration of such particulars relative to the melancholy end of our beloved friend Hamilton, as dwell most forcibly on my recollection.
When called to him, upon his receiving the fatal wound, I found him half sitting on the ground, supported in the arms of Mr. Pendleton. His countenance of death I shall never forget. He had at that instant just strength to say, “This is a mortal wound, Doctor;” when he sunk away, and became to all appearance lifeless. I immediately stripped up his clothes, and soon, alas! ascertained that the direction of the ball must have been through some vital part.
   
   For the satisfaction of some of General Hamilton’s friends, I examined his body after death, in presence of Dr. Post and two other gentlemen. I discovered that the ball struck the second or third false rib, and fractured it about in the middle; it then passed through the liver and diaphragm, and, as nearly as we could ascertain without a minute examination, lodged in the first or second lumbar vertebra. The vertebra in which it was lodged was considerably splintered, so that the spiculæ were distinctly perceptible to the finger. About a pint of clotted blood was found in the cavity of the belly, which had probably been effused from the divided vessels of the liver.

 His pulses were not to be felt; his respiration was entirely suspended; and upon laying my hand on his heart, and perceiving no motion there, I considered him as irrecoverably gone. I however observed to Mr. Pendleton, that the only chance for his reviving was immediately to get him upon the water. We therefore lifted him up, and carried him out of the wood, to the margin of the bank, where the bargemen aided us in conveying him into the boat, which immediately put off. During all this time I could not discover the least symptom of returning life. I now rubbed his face, lips, and temples, with spirits of hartshorne, applied it to his neck and breast, and to the wrists and palms of his hands, and endeavoured to pour some into his mouth. When we had got, as I should judge, about 50 yards from the shore, some imperfect efforts to breathe were for the first time manifest: in a few minutes he sighed, and became sensible to the impression of the hartshorne, or the fresh air of the water: He breathed; his eyes, hardly opened, wandered, without fixing upon any objects; to our great joy he at length spoke: “My vision is indistinct,” were his first words. His pulse became more perceptible; his respiration more regular; his sight returned. I then examined the wound to know if there was any dangerous discharge of blood; upon slightly pressing his side it gave him pain; on which I desisted. Soon after recovering his sight, he happened to cast his eye upon the case of pistols, and observing the one that he had had in his hand lying on the outside, he said, “Take care of that pistol; it is undischarged, and still cocked; it may go off and do harm;—Pendleton knows, (attempting to turn his head towards him) that I did not intend to fire at him.” “Yes,” said Mr. Pendleton, understanding his wish, “I have already made Dr. Hosack acquainted with your determination as to that.” He then closed his eyes and remained calm, without any disposition to speak; nor did he say much afterwards, excepting in reply to my questions as to his feelings. He asked me once or twice, how I found his pulse; and he informed me that his lower extremities had lost all feeling; manifesting to me that he entertained no hopes that he should long survive. I changed the posture of his limbs, but to no purpose; they had totally lost their sensibility. Perceiving that we approached the shore, he said, “Let Mrs. Hamilton be immediately sent for—let the event be gradually broken to her; but give her hopes.” Looking up we saw his friend Mr. Bayard standing on the wharf in great agitation. He had been told by his servant that Gen. Hamilton, Mr. Pendleton, and myself, had crossed the river in a boat together, and too well he conjectured the fatal errand, and foreboded the dreadful result. Perceiving, as we came nearer, that Mr. Pendleton and myself only sat up in the stern sheets, he clasped his hands together in the most violent apprehension; but when I called to him to have a cot prepared, and he at the same moment saw his poor friend lying in the bottom of the boat, he threw up his eyes and burst into a flood of tears and lamentation. Hamilton alone appeared tranquil and composed. We then conveyed him as tenderly as possible up to the house. The distresses of this amiable family were such that till the first shock was abated, they were scarcely able to summon fortitude enough to yield sufficient assistance to their dying friend.
Upon our reaching the house he became more languid, occasioned probably by the agitation of his removal from the boat. I gave him a little weak wine and water. When he recovered his feelings, he complained of pain in his back; we immediately undressed him, laid him in bed, and darkened the room. I then gave him a large anodyne, which I frequently repeated. During the first day he took upwards of an ounce of laudanum; and tepid anodyne fomentations were also applied to those parts nearest the seat of his pain. Yet were his sufferings, during the whole of the day, almost intolerable.
   
   As his habit was delicate and had been lately rendered more feeble by ill health, particularly by a disorder of the stomach and bowels, I carefully avoided all those remedies which are usually indicated on such occasions.

 I had not the shadow of a hope of his recovery, and Dr. Post, whom I requested might be sent for immediately on our reaching Mr. Bayard’s house, united with me in this opinion. General Rey, the French Consul, also had the goodness to invite the surgeons of the French frigates in our harbour, as they had had much experience in gunshot wounds, to render their assistance. They immediately came; but to prevent his being disturbed I stated to them his situation, described the nature of his wound and the direction of the ball, with all the symptoms that could enable them to form an opinion as to the event. One of the gentlemen then accompanied me to the bed side. The result was a confirmation of the opinion that had already been expressed by Dr. Post and myself.
During the night, he had some imperfect sleep; but the succeeding morning his symptoms were aggravated, attended however with a diminution of pain. His mind retained all its usual strength and composure. The great source of his anxiety seemed to be in his sympathy with his half distracted wife and children. He spoke to me frequently of them—“My beloved wife and children,” were always his expressions. But his fortitude triumphed over his situation, dreadful as it was; once, indeed, at the sight of his children brought to the bed-side together, seven in number, his utterance forsook him; he opened his eyes, gave them one look, and closed them again, till they were taken away. As a proof of his extraordinary composure of mind, let me add, that he alone could calm the frantic grief of their mother. “Remember, my Eliza, you are a Christian,” were the expressions with which he frequently, with a firm voice, but in pathetic and impressive manner, addressed her. His words, and the tone in which they were uttered, will never be effaced from my memory. At about two o’clock, as the public well knows, he expired.
Incorrupta fides—nudaque veritas
Quando ullum invenient parem?
Multis ille quidem flebilis occidit.
I am, Sir,   Your friend and humble serv’t,

David Hosack.
Wm. Coleman, Esq.

